DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the complimentary profiles" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It appears one of the laterally extending profiles are provided on each of the opposing ends”.
Claim 18 recites the limitation "the gear" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the drive system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-11 and 19-23 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ford (US 10,406,896).
Regarding Claim 1, Ford discloses a retractable cover system comprised of laterally spaced apart guide rails 215 each providing a track on either side of an opening; a cover has multiple slats 210A, 210B configured to interlock with one another in a deployed configuration, the slats slidable in the tracks between first and second positions within the opening, the slats stacked onto one another 
Regarding Claim 12, the slats have fore and aft edges which interlock together, wherein all the fore edges and all the aft edges are stowed the same direction (see Fig. 7).
Regarding Claim 15, Ford discloses a multi-seat vehicle (extended cab truck) with rear seats and a cargo area (bed) a magazine 700 adjacent the rear seats to house the slates (see Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford as applied to claims 1 and 15 above, and further in view of Kirkham (US 4,518,194).
Regarding Claims 2 and 3, Ford does not appear to disclose the use of a motorized gear drive.  Kirkham discloses a retractable cover with slats wherein each slat includes an end with teeth 128 on the underside that cooperate with laterally spaced apart gears 68, 74 (see Figs. 8 and 10).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the gear drive system of Kirkham on the cover of Ford in order to automate the cover opening and closing thereby making it more convenient to the operator.

Regarding Claim 18, the combination of Ford and Kirkham discloses a retractable cover system comprised of laterally spaced apart guide rails (Ford; 215) each providing a track; a cover has multiple slats (Ford; 210A, 210B) configured to interlock with one another in a deployed configuration, the slats cooperating with a gear and slidable in the tracks between first and second positions within the opening in response to actuation of the drive system (Kirkham), the slats stacked onto one another in a stowed configuration (Ford; Fig. 7); a magazine (Ford; 700) configured to house the slats in the stowed configuration, wherein the magazine includes a floor; and a spring (Ford; 725) arranged between the floor and a bottommost slat in the stowed configuration, the spring biasing the slats upward toward the tracks.
Regarding Claim 19, Ford discloses at least two springs (see Fig. 7).
Regarding Claim 21, Ford discloses a follower 720 moving in the magazine. 
Regarding Claim 23, Ford discloses the use of a compression spring.  One having ordinary skill in the art is readily aware that a conical spring is but one of many different compression springs that are commonly used in the art.



Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-11, 20 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S DANIELS/Primary Examiner, Art Unit 3612